Filed
                                                     Washington State
                                                     Court of Appeals
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                      Division Two

                                          DIVISION II                                      December 27, 2017

    TAZMINA VERJEE-VAN,                                              No. 48947-3-II
                                                               (Linked with No. 49329-2-II)
                                 Appellant,
                                                                UNPUBLISHED OPINION
          v.

    PIERCE COUNTY, a subdivision of the State
    of Washington; and PLANNING AND LAND
    SERVICES DEPARTMENT (PALS), a
    department of Pierce County,

                                 Respondents.

         BJORGEN, C.J. — Tazmina Verjee-Van1 appeals from a bench trial dismissal of her

petition for a writ of mandamus requesting the removal of a pier from adjacent property on one

side of her lot and a fence from adjacent property on the other. She argues that the superior court

improperly dismissed her mandamus action because (1) Pierce County (County) had a clear duty

to act under the circumstances of this case, (2) Verjee-Van had no plain, speedy, and adequate

remedy in the ordinary course of law, and (3) review of the structures that she claims are in

violation of the Pierce County Code are not precluded under the doctrine of finality. The County

also (4) requests costs on appeal in the event it is the substantially prevailing party.

         We hold that the superior court properly dismissed Verjee-Van’s petition for a writ of

mandamus and that the County is entitled to appellate costs as the substantially prevailing party

on review. Consequently, we affirm the superior court.




1
    Tazmina Verjee-Van is also referred to in the record as Tazmina Esmail.
No. 48947-3-II (Linked
 With No. 49329-2-II)

                                               FACTS
A.       Borgert Pier2

         At some point before or during April 1998, Kelly Winne and Julie Helmka-Winne3

constructed a pier on their Lake Tapps property without acquiring a shoreline exemption or

submitting an application for permit. Soon after, the property owners submitted a request for a

shoreline exemption and an application for a building permit for the pier as constructed. On June

22, the County issued a building permit for the pier, with the permit becoming final on July 9.

On June 13, 2001, the County approved the requested shoreline exemption for the pier. The

building permit and shoreline exemption were never appealed. On December 29, 2003, Neil

Borgert purchased the property from Winne and Helmka-Winne.

B.       Verjee-Van Activity

         On May 1, 1999, Verjee-Van purchased a lot bordered on one side by what would

eventually be the Borgert lot and on the other side by a lot that would eventually be owned by

Dan and Phyllis Abercrombie. All three lots are on the shoreline of Lake Tapps. Prior to

purchasing the property, Verjee-Van inspected the location, observed the Borgert pier

constructed on the Winne/Helmka-Winne property, and filed a complaint with the County

regarding the alleged improper installation of the pier. Although no action was apparently taken

on her complaint regarding the pier, Verjee-Van purchased the property.

         On November 8, 2006, Verjee-Van sought a shoreline exemption in order to construct an

8-foot by 30-foot pier on her property. On February 20, 2007, the County denied the requested




2
    In the record, the words “dock” and “pier” are used interchangeably.
3
  Julie Helmka-Winne is also referred to in the record as “Julie Winne.” Additionally, in some
records “Helmka” is spelled as “Helmke.”
                                                  2
No. 48947-3-II (Linked
 With No. 49329-2-II)

exemption because the proposed construction was not in compliance with the Pierce County

Code (PCC). Despite the lack of a permit or exemption, Verjee-Van constructed a pier on her

property on or about May 12, 2007. The Verjee-Van pier was constructed within 10 feet of the

side boundary of her lot and “actually crossed over on top of Mr. Borgert’s [pier].” Clerk’s

Papers (CP) at 33. On July 3, 2007 the County sent a notice and order to correct to Verjee-Van,

explaining that the pier violated PCC 20.56.030.A.1.C.(4)4 because it had been built within 10

feet of a side property line.

        On July 17, Verjee-Van appealed the notice and order to the Pierce County hearing

examiner. On November 5, the examiner determined that Verjee-Van had failed to demonstrate

that the July 3 notice and order was clearly erroneous and ordered Verjee-Van to remove her

pier. Verjee-Van did not appeal the examiner’s ruling.

C.      Abercrombie Fence

        On April 2, 2012, Verjee-Van filed a complaint regarding a fence constructed by her

other next-door neighbors, the Abercrombies. She claimed that the Abercrombie fence was

constructed within the 15-foot shoreline setback area. On June 4, Yvonne Reed, a county code

enforcement supervisor, e-mailed Verjee-Van in response to the complaint, stating that the

Abercrombie fence did not violate the PCC. No party appealed the County’s determination that

the Abercrombie fence did not violate PCC requirements.

D.      Verjee-Van’s Petition for Writ of Mandamus

        On June 23, 2014, Verjee-Van filed a petition for a writ of mandamus in superior court,

maintaining that the Borgert pier and the Abercrombie fence violated the PCC. She further



4
 “(4) Floats, piers, and docks shall be located not closer than ten feet to a side property line
except for docks intended for joint use.”
                                                  3
No. 48947-3-II (Linked
 With No. 49329-2-II)

alleged that the County had “a clear duty to follow the law,” and sought a writ of mandamus to

compel the County to “direct the immediate removal of such structures.” CP at 8-9. On March

25, 2015, the mandamus case was stayed pending a decision on Verjee-Van’s application for a

permit to construct a pier on her property.

       On March 30, 2016, the superior court filed its decision lifting the stay on these

proceedings and dismissing the petition for a writ of mandamus. The court ruled that even if the

Borgert pier and Ambercrombie fence violated the PCC, the code did not require the County to

seek removal of those improvements. The court further determined that Verjee-Van would have

had a plain, speedy, and adequate remedy in the ordinary course of law if she had appealed the

County’s determinations regarding the Borgert pier and Abercrombie fence.

       On April 13, Verjee-Van filed a notice of appeal with our court, appealing the March 30,

2016 superior court decision dismissing her petition for a writ of mandamus.

                                              ANALYSIS
                                     I. STANDARD OF REVIEW

       Our review of a decision regarding a writ of mandamus is subject to two standards of

review, depending on the question examined. Cost Mgmt. Servs., Inc. v. City of Lakewood, 178
Wash. 2d 635, 648-49, 310 P.3d 804 (2013). First, we review de novo whether “a statute specifies

a duty such that mandamus may issue,” as a question of law. Id. at 649. Second, we review

“‘[w]hether there is a plain, speedy, and adequate remedy in the ordinary course of the law,’” for

an abuse of discretion as a question of fact. Id. (quoting River Park Square, LLC v. Miggins, 143
Wash. 2d 68, 76, 17 P.3d 1178 (2001)). A court abuses its discretion if its decision is manifestly

unreasonable or rests on untenable grounds or untenable reasons. State v. Rohrich, 149 Wash. 2d
647, 654, 71 P.3d 638 (2003). A decision is based on untenable grounds or made for untenable



                                                 4
No. 48947-3-II (Linked
 With No. 49329-2-II)

reasons if it rests on facts unsupported by the record or was reached by applying the wrong legal

standard. Id. A decision is manifestly unreasonable if the court, despite applying the correct

legal standard to the supported facts, reaches an outcome that is outside the range of acceptable

choices, such that no reasonable person could arrive at that outcome. Id.

       Verjee-Van argues that the superior court “treated the County’s motion to dismiss as a

motion for summary judgment,” and that therefore our review should be exclusively de novo.

Br. of Appellant at 6. She cites no authority for this proposition. A court has discretion to have

any material question of fact resolved by a jury in a mandamus case. RCW 7.16.210. In the

absence of material issues of fact, the court may decide the matter on argument by the parties.

RCW 7.16.250. Therefore we review the superior court’s denial of the mandamus under the

two-part standard of review articulated above.

                   II. THE PRESENCE OF A PLAIN, SPEEDY, AND ADEQUATE
               REMEDY AT LAW REQUIRES DISMISSAL OF THE MANDAMUS ACTION

       In Eugster v. City of Spokane, we held that an applicant for a writ of mandamus must

prove three elements. 118 Wash. App. 383, 402, 76 P.3d 741 (2003). First, the party that is the

subject or target of the writ must be under a clear duty to act. Id. Second, the applicant must

have no plain, speedy, and adequate remedy in the ordinary course of law. Id. Third, the

applicant must be beneficially interested. Id. In this case, the parties dispute the first and second

elements, the duty to act and the lack of an adequate remedy in the ordinary course of law. The

party seeking a mandamus bears the “burden of proving all three elements justifying

mandamus.” Id. at 403.

       Verjee-Van claims that she did not have a plain, speedy, and adequate remedy in the

ordinary course of law. In a mandamus action, for a remedy to be inadequate “‘[t]here must be

something in the nature of the action that makes it apparent that the rights of the litigants will not

                                                  5
No. 48947-3-II (Linked
 With No. 49329-2-II)

be protected or full redress will not be afforded without the writ [of mandamus].’” Eugster, 118
Wash. App. at 414 (quoting City of Kirkland v. Ellis, 82 Wash. App. 819, 827, 920 P.2d 206 (1996)).

The Eugster court reasoned that “the remedy issue turns on whether the duty the plaintiff seeks

to enforce ‘cannot be directly enforced’ by any means other than mandamus.” Id. (quoting Bd.

of Liquidation v. McComb, 92 U.S. 531, 536, 23 L. Ed. 531 (1875)). The United States Supreme

Court has also reasoned that

       [t]he general principle which governs proceedings by mandamus is, that whatever
       can be done without the employment of that extraordinary remedy, may not be done
       with it. It only lies when there is practically no other remedy.

Ex parte Rowland, 104 U.S. 604, 617, 26 L. Ed. 861 (1881).

       Under PCC 1.22.090A, “[a]ny person aggrieved, or any officer, department, board,

agency, district or bureau of the County or State affected by any final decision of an

administrative official, as set forth in PCC 1.22.080B, may file a notice of appeal,” to have a

dispute heard by a hearing examiner. PCC 1.22.080B.1.f and g, respectively, include disputes

relating to applications for permits under the County’s Shoreline Management Use Regulations

and “[a]ppeals from any final administrative order or decision related to the administration,

interpretation or enforcement of the Pierce County Code” among matters the hearing examiner is

authorized to decide.

       On June 12, 2001, the County approved the shoreline exemption allowing the Borgert

pier. Verjee-Van could have appealed this determination to the hearing examiner under PCC

1.22.090B, but she did not. Similarly, Verjee-Van could have appealed the County’s June 4,

2012 rejection of her complaint about the Abercrombie fence to the examiner, but she did not.

       Had Verjee-Van appealed the County’s determinations regarding the Borgert pier and the

Abercrombie fence, the hearing examiner would have been able to afford her plain, speedy, and


                                                 6
No. 48947-3-II (Linked
 With No. 49329-2-II)

adequate relief had she prevailed in that adjudication. Under PCC 1.22.090H, “[t]he Examiner

may reverse or affirm, wholly or in part, or may modify the Administrative Official’s order,

requirement, decisions or determination.” Given these broad powers, the examiner would have

had authority to order the removal of the Borgert pier and Abercrombie fence, if illegal. Indeed,

in Verjee-Van’s 2007 appeal before the examiner, the examiner ordered Verjee-Van to remove

her pier because the examiner found that it violated PCC requirements.

       That these are prior remedies makes no difference. In Bock v. State, 91 Wash. 2d 94, 95,

586 P.2d 1173 (1978), Bock filed a petition for a writ of mandamus to compel the state Board of

Pilotage Commissioners (Board) to issue a pilot license after the Board determined that he failed

his pilot examination. In holding mandamus unavailable, the court explained:

       [T]he statutes governing the extraordinary writs of mandamus and prohibition
       allow the issuance of those writs only “where there is not a plain, speedy[,] and
       adequate remedy in the ordinary course of law.” Appellant’s loss of the remedy
       provided by the APA [Administrative Procedure Act] through failure to file a
       timely petition for review does not render that remedy inadequate, or give rise to
       a right to extraordinary writs. Therefore, if APA review was available, the
       extraordinary writs are not.

Id. at 98 (emphasis added) (internal citations omitted) (quoting RCW 7.16.170, .300). Similarly,

in considering whether a party may seek a writ of mandamus because an otherwise available

cause of action was precluded due to the statute of limitations, our Supreme Court held:

       The fact that relator has slept upon her rights, and permitted the period to lapse in
       which she could have brought an action for damages, thus depriving herself of a
       legal right, does not protect her in seeking to make use of mandamus to obtain the
       same relief for which, had she proceeded in time, her right in law would have been
       ample.

State v. City of Spokane, 92 Wash. 667, 669, 159 P. 805 (1916) (emphasis added).

       Because she had a plain, speedy, and adequate remedy in the ordinary course of law, the

superior court did not abuse its discretion by determining that Verjee-Van was not entitled to a


                                                7
No. 48947-3-II (Linked
 With No. 49329-2-II)

writ of mandamus. With this resolution, we need not consider whether the other necessary

elements of a mandamus action are present.

   III. ALLOWING VERJEE-VAN TO OBTAIN A WRIT OF MANDAMUS AFTER FAILING TO PURSUE
                   ADEQUATE REMEDIES WOULD OFFEND PRINCIPLES OF
                              FINALITY IN LAND USE LAW

       Verjee-Van argues that the trial court erred in its reliance on principles of finality in

dismissing her petition for mandamus. She argues that because the county administrative

decisions against her were not final, she could not have appealed them to the hearing examiner

and thus had no adequate remedy to pursue. She also argues that the general principles of

finality in land use law do not preclude her mandamus action. We disagree.

       Agency action is final “‘when it imposes an obligation, denies a right, or fixes a legal

relationship as a consummation of the administrative process.’” Evergreen Washington

Healthcare Frontier LLC v. Dep’t of Soc. & Health Servs., 171 Wash. App. 431, 449, 287 P.3d 40

(2012) (internal citations omitted) (quoting Wells Fargo Bank, N.A. v. Dep’t of Revenue, 166
Wash. App. 342, 356, 271 P.3d 268 (2012)). Our Supreme Court has stated that “[a] final agency

action ‘implies a definitive act of the agency, action which is binding until and unless it is set

aside by a court.’” Jones v. Dep’t of Health, 170 Wash. 2d 338, 357, 242 P.3d 825 (2010) (quoting

Charles H. Koch, Jr., ADMINISTRATIVE LAW AND PRACTICE § 13.20, at 335 (2d ed. 1997)). Our

Supreme Court has also explained that “‘[a] letter from an agency will constitute a final order if

the letter clearly fixes a legal relationship as a consummation of the administrative process,’” but

only if the letter is clearly understandable as a final determination of rights. Smoke v. City of

Seattle, 132 Wash. 2d 214, 222, 937 P.2d 186 (1997) (internal quotations marks omitted) (quoting

Valley View Indus. Park v. City of Redmond, 107 Wash. 2d 621, 634, 733 P.2d 182 (1987)).




                                                  8
No. 48947-3-II (Linked
 With No. 49329-2-II)

       In this case, the 2001 approval of the shoreline exemption for the Borgert pier and the

2012 e-mail to Verjee-Van regarding the Abercrombie fence each constituted final agency

actions that could have been appealed. County records show that a shoreline exemption was

approved on June 13, 2001 for what would eventually be Borgert’s “5 x 24 as built [pier].” CP

at 52. The County’s approval of the exemption request indicates that the County determined that

the pier comported with applicable county regulations. Additionally, the 2012 e-mail to Verjee-

Van plainly stated that the County had determined that the Abercrombie fence did not violate the

PCC and that the County would not be taking further action with respect to the fence. Although

Verjee-Van points out that “no authority exists to suggest that a final decision could be issued by

way of an e[-]mail communication,” she does not cite any authority suggesting that such a

communication is otherwise improper. Br. of Appellant at 16. To the contrary, because an

agency letter may constitute a final agency action, Smoke, 132 Wash. 2d at 222, the mere assertion

that an agency e-mail cannot be a final agency action is unpersuasive. Because the 2001

shoreline exemption and the 2012 e-mail regarding the Abercrombie fence each communicated a

definitive act of an agency fixing a legal relationship, each act was a final administrative action

that Verjee-Van could have appealed.

       A more general application of principles of finality also supports the superior court’s

decision. In Chelan County v. Nykreim, the County attempted to revoke land use decisions 14

months after they had been made because they had been erroneously approved. 146 Wash. 2d 904,

914-915, 52 P.3d 1 (2002). Our Supreme Court held that even if the original land use decision

was erroneous, the judicial “policy of finality of land use decisions,” and the provisions of the

Land Use Petition Act (LUPA), chapter 36.70C RCW, precluded further review of that decision




                                                  9
No. 48947-3-II (Linked
 With No. 49329-2-II)

through a declaratory judgment action after the deadline for an appeal under LUPA had passed.

Id. at 932-33. The court explained that it has:

        [R]ecognized a strong public policy supporting administrative finality in land use
        decisions. In fact, this court has stated that “if there were not finality [in land use
        decisions], no owner of land would ever be safe in proceeding with development of
        his property. . . . To make an exception . . . would completely defeat the purpose
        and policy of . . . making a definite time limit.”

Id. at 931-32 (alterations in original) (quoting Wenatchee Sportsmen Ass’n v. Chelan County,

141 Wash. 2d 169, 181-82, 4 P.3d 123 (2000)).

        A final local government decision on a request for a shoreline exemption may be

challenged under LUPA, Department of Ecology v. City of Spokane Valley, 167 Wash. App. 952,

964, 275 P.3d 367 (2012), as may a final interpretive decision such as the County’s decision on

the Abercrombie fence. RCW 36.70C.020(2)(c). Consequently, the same policies favoring

finality in Nykreim are also at play in this setting.

        Therefore, because the County issued final land use decisions regarding the Borgert pier

and the Abercrombie fence, those decisions may not be reviewed in the absence of a timely

appeal under these principles of finality. Verjee-Van appealed neither the shoreline exemption

permit regarding the Borgert pier nor the County determination of compliance regarding the

Abercrombie fence. As such, the superior court properly determined that none of the alleged

errors associated with these two improvements could be reviewed under the principles of finality

applicable to land use decisions.5




5
  Because we hold that Verjee-Van has not demonstrated that she is entitled to a writ of
mandamus, we do not reach the question of whether relief by writ of mandamus may be
inconsistent with the doctrine of finality.
                                                   10
No. 48947-3-II (Linked
 With No. 49329-2-II)

                                       III. APPELLATE COSTS

        The County requests costs on appeal as the prevailing party under RAP 14.2. Based on

our analysis above, the County is the substantially prevailing party in this appeal and is entitled

to costs under RAP 14.2 and RAP 14.3.

                                           CONCLUSION

        Verjee-Van was not entitled to a writ of mandamus because she had plain, speedy, and

adequate remedies to challenge the actions she complains of and because allowing her to obtain a

writ after failing to pursue those remedies would offend principles of finality in land use law.

Therefore, we affirm the superior court.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                 11